OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS

                                      AUSTIN



                                                              Mar05 77, 1999




Deer   sir:
         servlnijthe remainder or the term tar vMoh
         he was elected or appointed prior to the pae-
         sage 0r tois aat.'
        jhrticle 2774~3,Sectfoa 2, Civil statutem, ulaoted In 19s3,
rdatlng to boards of trustees In aitlee and tovm vcheretba schools
had not been removed r~m~~~ic-ipal contml. mada ss r0ii0w:
               "In all such tovms and &ties having
          fewer *Aan seventy-five thousand population
       -)as shorn by the Federal Census of 192.0,tbs
          board of trustees ahal. be oompwed of 8ev(P
         wmber8 end .those'laai
                              ocmdi&etw reoelring
         ths lar~~tnuabuofvokm      ettherlrat ltie-
         tlon; end'thothm     or   t-   emdlbatu read+-
         irrgthelar~8tnrubu        qf V&Matallmbac
          quaa elwUous a8.U k eatltlod to auve aa
          tnmtow
          eleofion ahall
          uhiohthey.uoto *orTo.
          aradn&nlmu8     cm., tw ad ukm 8ballSOrrr
        . r0r ons you, tb   tu3 ~eabum arndng 'r0tp and
          .gtYe&ell~em, roe two Jrua and the *rrora-
          bar8 draulng numbera ldx ma 8ovea #hell'6uw .
          rorthreo yeercricirontllthelr 8ttWe8aer6 are
         .eleot*deld qtuuifie4;,8t4aroglrlerly   tbbroef-
          tu on Shr flrat SettrrdayfnAprllor iaoh-year,
          three tn&wcr or tko t~teoe &all be eleotod
          for a tow.& three yu&ra tp macaw6 thtitmeteee
          vthoseturn shall et that tlU expire. .Thornrn~
         'bus of the.boer4raalnSn6 after a veoenap crhsll
          tin the same rot the o~ozpired turn...
         s00ti0n i or atida    278w     read8 a8 r0u0w:

              wThe-tenn Quun&,olpel8ohoal distrlat,* a6
         twed lo this kot, 8heUl inalude eny Oity or
         torn oon8tituung a lmgante sad iEuleponbmt
         8ohool dietriet ueder authority or Se&ion S,
         or Artt)le 7, or the Oorutltuflon, es amade&
         aoa/or seotion 10, or brtlaZe ~1%.of the Con-
         8Ututlon. the bounbariem of the 8ahool,wr-
         poretlonbdngthe same sathe boumhuieo of
         the city or town and wh$oh,aia olty b*a a
         population or thirty theuaend (96,000)or lees;
         aooording to the lest preoodlng wt0a   Statss
          Cenaw   .”
                    Section 2 pro-citiesfor a p3ttitloasod election looking to
        the _-aeparatloo 0r t‘n9 sch00l rr0s munioipal. control. seotloo s pre-
        aorlbes the rorz cf ballot, Zectlon 4 lbr tbe aanrass 0r returns and
        deoleratIon of result and coqmrate name. Section 5 relates ta tin
        powers conferred, Section 7 to the as8esaakent    and oollaotion 0r taxes,
        SeatIon 8 tc property rights, 5eotIon 9 to bonds and outetandlng‘ob-
        llgatlons.
                   Seotlor 0, and Sections 10 and 11, of Artiole 27SSb mad
        as roii0ws :
                                         of tbs Board or Bluoa-
                       "That the nePsla,ers
                  tlon orths boerd of trustwe of sunh WtnIei-
           .      pa llalwolQistrlotehall amtinue lathe PI-
                  bma      oftho      Board of Ednaatlon or Ward             d
                  tma8tess of mh          Imle~r&oat
                                               aoboe tU8tdat
                  eftormeperatIonrtolammIalpelcontroluatIl
                  fhelr tums   rorwhiah they bare boon elmkd or
                 ~appolatad, as Umoese my bo, shall have lqlro4,
                  or until t&lr au8aessor8Ban bo6n eleotodupd:
                  ~ualiflea~ prodtIe& theta gwurale@ation
                  shall be held onthe rirst Sattudq inApaGIl.of
                  eaah esr in v&loh veaanoles on the board oooar,
z                 r-r t1;0 purpose of sleotlag tmrt*ea for aal4
-                 vaaano~es   far 6 tom 0r r0ur (4) parag   pro-
                  YidOd &her,     that ia aass ai a T~~IUOJ or
                  rseI&eetIonoi a member at the board of truatya,
                  the raaaauy shell be filled forth8 uno*pIrd
    :             tern     bp   qppointt~~t   art60 b   tae   b0ua      or       tmt~k~?.:

                       -Ii any wution, untame,   oleuee or phreao
                  or this Aat 16 held to be U8OmtmtUtI~61, ueh
                  dreialon shall nat efreotthe validity0r the PO-
                  IIA&A~I~
                         POX%.%OA         Or fhi6   h4t.
                       Hpaid A4t shall not rapml eey1.a elree~~
                  in wlstenee, ard eepd.elly this Aot ehellnot
                  repeal Chapter 302 (Art. 278Sa 1, 0r thr Qu~eral
                  tarr:passed by thu Party-flratLegislature,et
                  fte Rsmlar Se~sloa In 19.29,but seia law, as
                  abreoed id said Chapter,shellend d-6      rwsin
                  in ruu  for00 anc.arreOtot, pad


                      If  that part   0r 8*4ti0a ii     ?qling   that    *this          ii4t 8htm   not
        %qmal   any    lava 8lroaQ         eat3espa4lally sballnot rep061
                                      -in uiatmme,
        Artlole P78?ie*.be
                         Interpretebso literally e8 ta mean thet aef Jew
~oonoreblcRalph Logan, Xaarch?7, 1939, Page 4


any city or tow continuing to operate ~itbout taklne epventage or
said hrtiole P763b.
          krtiole 2774a, Section P, et111 governs the length of'
term of trustees in those alties and towns hsoing a population of
lass than 73,CiQOend riarethe aoimob are at111 mnIoI~slly oon-
trolled. ItwouldlIkewiss detenaine the length of term of trustees
of a1044 districts whioh have been divoroed fnxsmunIoIpe1 oontxvl
undu krtlole 27836. However, Section 10 or 27831,makes speoIfI4
pmvision as to tbs length 0rt4m    0r the trustees in those lade-
pendmt school Gistriots forrmd unaer the euthodty of that ArtIdle.
The team rixed is dour pars end It 18 p33md0ethat    eleotIoa8ahau
be held 6s Apti 1st of eaoh year $n whIoh *rewsls8   owur.
    .
          Ouranwu    t~four~~stionIathatt&~lengthoi          Soad    .*
*   tzu8tow inthei~~t~~eo   iaquIra6 abmt Is r0pt yeara.